Per Curiam.
These two actions were tried together and resulted in verdiets in favor of the defendant.
Damages were sought for personal injuries sustained hy the plaintiffs through being struck by defendant’s automobile while the plaintiffs were crossing Zabriskie street, at or near Central avenue, in Jersey City.
It is urged that these verdicts should be set aside as being against the weight of evidence.
We conclude that they are not, and the rule to show cause is therefore discharged, with costs.